Citation Nr: 1604627	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran was a member of an Army National Guard with a verified period of active duty from June 24, 2010 to May 22, 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

On September 8, 2015, the Veteran testified at a Board hearing, via videoconferencing, before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not desire an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In seeking VA disability benefits for his claimed right and left knee disabilities, the Veteran asserted in a statement received in February 2012 that he developed knee pain and stiffness during his period of basic training at Fort Benning in 2007.  (A review of the Veteran's service treatment records confirms that he was ordered to initial active duty for training in October 2007.)  The Veteran indicated his belief that his knee symptomatology was the result of not wearing knee pads during exercises and ruck running.  During his September 2015 hearing, the Veteran reported that his service duties during his period of active duty required him to carry a radio pack that was upwards of 45 pounds plus gear weighing 75 pounds while running.  He also reported jumping out of helicopters during training, which appears refer to his period of basic training.  

The Veteran was afforded a general medical examination in August 2012, the report of which records a 2010 diagnosis of bilateral knee pain, but contains no opinion as to etiology.  A deferred rating decision was issued that same month wherein it was indicated that clarification was necessary with regard to the Veteran's diagnosis, as "knee pain" was not an acceptable diagnosis for VA purposes.  An addendum opinion was obtained February 2013 wherein the clinician stated that the previous diagnosis of bilateral knee pain should have been recorded as bilateral knee strain.  Again, no opinion was rendered regarding etiology, nor did the clinician provide any basis for her opinion that Veteran had sustained a bilateral knee strain.

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For reasons outlined above, the Board finds that the medical evidence developed in connection with the Veteran's claim of service connection for right and left knee disabilities is not adequate, and it is necessary to remand the claims to afford the Veteran another VA examination that fully assesses the nature and etiology of any knee disability.

The Board also notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2015).  "[A]ctive military, naval, or air service" is defined to include--

active duty; any period of active duty for training during [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during [(INADUTRA)] during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2015).  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

Here, the record contains a DD Form 214 showing that the Veteran served on active duty in support of Operation Iraqi Freedom from June 24, 2010 to May 22, 2011.  Thus, his status as a veteran for this period is not in question.  His status as a veteran for any other period, however, is unclear.  Notably, the Veteran's DD Form 214 also indicates an additional 10 months and 3 days of "prior active service" and 2 years and 4 days of "prior inactive service."  Accordingly, a remand is also necessary to clarify the Veteran's National Guard service dates and, to extent possible, all periods of active duty, ACDUTRA, or INACDUTRA.  

Finally, all outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Verify all periods of active duty, ACDUTRA, or INACDUTRA for the Veteran, to include specifically the dates of his period of basic training/initial active duty training at Fort Benning.  (The Board notes that in response to a previous request made in March 2012 for the Veteran's service treatment and personnel records, only service treatment records were provided.  Additional efforts to obtain the Veteran's service personnel records should be undertaken in connection with verifying the Veteran's service.)  The Board is particularly interested in determining the exact dates of the additional 10 months and 3 days of "prior active service" recorded on the Veteran's DD Form 214 and whether that service was active duty service or ACDUTRA.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right and left knee disabilities.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All necessary testing, including X-rays, should be undertaken.

All pertinent left and right knee pathology shown on examination should be annotated in the evaluation report.  The examiner should comment on whether and why he/she agrees or disagrees with the previous diagnosis of bilateral knee strain.

Also, the examiner should take a detailed history from the Veteran regarding any in-service and post-service knee injuries and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left or right knee disability: had its onset during or is related to a disease or injury during active duty; is the result of a disease or injury during a verified period of ACDUTRA; or is the result of an injury during INACDUTRA.  In answering this question, the examiner should consider the Veteran's assertion that his knee symptomatology is the result of excessive training in the military (to include not wearing knee pads during exercises, carrying a radio pack that was upwards of 45 pounds plus gear weighing 75 pounds while running, and jumping out of helicopters during training) and comment on whether he/she agrees or disagrees with this statement and provide reasons for such agreement or disagreement.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, and issue a (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

